Parks, Associated Justice: This was a bill to redeem. The court below decreed that the complainant pay to the respondent four hundred and fifty-seven dollars in five days, and that upon such payment, respondent convey the property in question to complainant. Respondent brings the case to this court. The rules governing this case constitute a remarkable illustration of the powers of a court of chancery. They are that a conveyance which on its face is an absolute, unconditional deed may be made a mortgage by tbe agreement of the parties, and that the agreement maybe proved by parol; that being a mortgage hardly any failure or neglect of the parties can change its character; that the right to redeem is so sacred that as a general rule it descends to the heir unimpaired by any act or omission of the ancestor, and that no tender is necessary to preserve that right. In discussing the humane and generous principles upon which it will administer upon the doctrine of mortgages, Chancellor Kent seems to exult in the power of a court of chancery. That great judge, in speaking of the almost unalienable right of the debtor to redeem, becomes truly eloquent. No lawyer can read his splendid eulogy upon courts of equity, without feeling that tlie office of administering justice upon such principles is a noble one. We have examined this record and find no error in it. The answer admits that the deed was given to secure the debt. The decree is a proper one upon the case made by the proof, and is affirmed. Decree affirmed.